                      D
                          ST
                            ATE
                               S DISTR
                                      IC
                                        T                        aLFRED Amistoso
                                                            Susan Y. Soong
                                                CO
                 E
               IT




                                                  UR
             UN




05/15/2019
                                                    T
             N O RT




                                                     NI A
                                                 OR
                HE




                                                IF




                      N
                                                AL
                      R




                          DI
                               S T RI T O F C
                                     C
